                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

KELLY BEARD,                                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-17-1180-G
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )

                                          ORDER

       On March 28, 2019, the Court entered an Order and a Judgment reversing the

decision of the Social Security Administration and remanding this case for further

proceedings. See Doc. Nos. 23, 24. Now before the Court is Plaintiff Kelly Beard’s Motion

for Attorney’s Fees under the Equal Access to Justice Act, 28 U.S.C. §§ 2412 et seq. See

Pl.’s Mot. (Doc. No. 25). Defendant has filed no objection to Plaintiff’s request within the

time allowed. See LCvR 7.1(g).

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $10,121.30, with said amount to be paid directly to

Plaintiff and sent in care of Miles Mitzner, P.O. Box 5700, Edmond, Oklahoma, 73083-

5700. If attorney’s fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s counsel
shall refund the smaller award to Plaintiff in accordance with Weakley v. Bowen, 803 F.2d

575, 580 (10th Cir. 1986).

      IT IS SO ORDERED this 6th day of June, 2019.




                                           2
